*83By the Court.
Brady, J.
It is unnecessary to state anything in addition to the reasons assigned by Judge IIiltost, at special term. The lien of the master being unquestionable on authority, the injunction was properly continued. The defeat danis are mistaken in supposing that by granting the injunction against the defendants, the plaintiffs are at liberty to collect the freight money at leisure. The order provides for the .appointment of a receiver to collect, and according to well-settled rules, the receiver must hold the fund collected subject to the order of the Court.
The order at special term should be affirmed, with $10 costs.